Case: 12-15644    Date Filed: 06/17/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15644
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:12-cr-60112-WPD-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

NADIA SOL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (June 17, 2013)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:

      Nadia Sol appeals her 33-month sentence, imposed at the low end of her

guidelines range after she pleaded guilty to conspiracy to commit bank fraud, in
                Case: 12-15644     Date Filed: 06/17/2013   Page: 2 of 5


violation of 18 U.S.C. § 1349. Sol contends that her sentence is substantively

unreasonable because of her “extraordinary” family circumstances, the

overrepresentation of her criminal history in the guidelines range calculation, and

her “extraordinary” acceptance of responsibility and post-offense rehabilitation.

                                           I.

         From March 2009 until April 2010 Sol participated in a conspiracy to set up

fraudulent bank accounts, obtain stolen checks, deposit those checks into the

fraudulent bank accounts, and withdraw the funds before the fraud was discovered.

In the course of that conspiracy, Sol made her minor daughter deposit stolen

checks into a fraudulent bank account. Sol was arrested and indicted on seven

counts. In exchange for Sol pleading guilty to conspiracy to commit bank fraud,

the other counts were dismissed.

         The presentence investigation report concluded that Sol’s base offense level

was 7. Sol received a 6-level increase based on a loss amount of $33,537.00, a 2-

level increase based on the number of victims, a 2-level enhancement for using or

attempting to use a person under the age of eighteen to commit the offense, and a

3-level reduction for acceptance of responsibility, resulting in a total offense level

of 14.

         The PSR recounted Sol’s extensive criminal history, which consisted of nine

felony convictions and twelve misdemeanor convictions. Four of her felony


                                           2
              Case: 12-15644     Date Filed: 06/17/2013   Page: 3 of 5


convictions were for grand theft and three were for forgery. The PSR also noted

that in 2004 a court withheld adjudication on two counts of child neglect and

delinquency based on Sol’s failure to take two of her children to school—one child

had 37 unexcused absences and 17 tardies and the other child had 35 unexcused

absences and 28 tardies. In 2009 Sol was convicted of criminal mischief for using

a bat to smash the windshield and side windows of another person’s car. In 2011

she was convicted of a compulsory attendance violation because her son was

absent over 48 days during the 2010–2011 school year. In all, the PSR assigned 10

criminal history points to Sol, resulting in a criminal history category of V. Sol’s

criminal history category combined with her total offense level of 14 resulted in a

guidelines range of 33 to 41 months imprisonment.

      At her sentence hearing Sol asked for an 18-month sentence based on her

“extraordinary family circumstances,” an “overrepresentation of criminal history,”

and her “extraordinary acceptance of responsibility.” She noted that she had four

children, three of whom lived with her sister. According to Sol, her sister had

difficulties caring for the children because of her serious medical problems, but the

children had nowhere else to go. Sol contended that her criminal history was

overrepresented in the guidelines calculation because she had not been convicted

of a fraud-related offense since 2002. She also pointed out that she had shown an

“extraordinary” acceptance of responsibility throughout the prosecution and was


                                          3
              Case: 12-15644     Date Filed: 06/17/2013    Page: 4 of 5


trying to become a manager at the restaurant where she worked so that she could

turn her life around. The government asked for a sentence at the low end of the

guidelines range, arguing that such a sentence would take into account the nature

of Sol’s crime and the need to adequately deter Sol and the public.

      The district court then stated that it had considered the sentencing guidelines

and the § 3553(a) factors in determining Sol’s sentence. It noted that her

cooperation with authorities, as well as her family’s support at the hearing, were

mitigating circumstances. The court observed that “[t]he fact that her children

need her may be a mitigating circumstance,” but also noted that Sol was

responsible for the fact that her children needed to stay with their ailing aunt. The

court recognized that the sentence should be adequate to deter Sol and protect

society from further criminal activity by her. The court rejected Sol’s argument

that her criminal history was overrepresented, pointing out that Sol had nine felony

convictions and twelve misdemeanor convictions, nine of which did not score

criminal history points. The court sentenced Sol to 33 months imprisonment.

                                          II.

      We review the reasonableness of a sentence only for abuse of discretion.

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). To determine if a

sentence is substantively unreasonable, “we must, as the Supreme Court has

instructed us, consider the totality of the facts and circumstances.” United States v.


                                          4
               Case: 12-15644    Date Filed: 06/17/2013    Page: 5 of 5


Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). We will vacate a sentence

for substantive unreasonableness “if, but only if, we are left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” Id. at 1190 (quotation

marks omitted). “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” Tome, 611 F.3d at

1378.

        The totality of the circumstances shows that Sol’s sentence of 33 months

imprisonment was reasonable. Her sentence was at the low end of her guidelines

range, and it adequately took into account the nature and circumstances of the

offense, her extensive criminal history, the need to deter fraudulent conduct in the

future, and the need to protect the public from further criminal activity by her.

        AFFIRMED.




                                          5